SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ANNUAL REPORT FILED PURSUANT TO SECTION 12, 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 As filed with the Securities and Exchange Commission on March 21, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 1-14968 PARTNER COMMUNICATIONS COMPANY LTD. (Exact Name of Registrant as Specified in its Charter) ISRAEL (Jurisdiction of Incorporation or Organization) 8 AMAL STREET AFEQ INDUSTRIAL PARK ROSH-HA’AYIN 48103 ISRAEL (Address of Principal Executive Offices) Roly Klinger ExecutiveOffices@orange.co.il (Name, Telephone, E-mail and/or facsimile Number and Address of Company Contact Person) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered American Depositary Shares, each representing one ordinary share, nominal value NIS 0.01 per share Ordinary Shares, nominal value NIS 0.01 per share* The NASDAQ Global Select Market The NASDAQ Global Select Market * Not for trading, but only in connection with the registration of American Depositary Shares representing such ordinary shares, pursuant to the requirements of the Securities and Exchange Commission. Securities Registered Pursuant to Section 12(g) of the Act: NONE Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: ORDINARY SHARES OF NIS 0.01 EACH155,249,176 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES xNO o If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act 1934. YES oNO x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board x Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the Registrant has elected to follow: ITEM 17 oITEM 18 o If this is an annual report, indicate by checkmark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act. YES oNO x 2 TABLE OF CONTENTS ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 5 ITEM 4. INFORMATION ON THE COMPANY 37 ITEM 4A. UNRESOLVED STAFF COMMENTS 65 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 65 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 90 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS ITEM 8. FINANCIAL INFORMATION ITEM 9. THE OFFER AND LISTING ITEM 10. ADDITIONAL INFORMATION ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15. CONTROLS AND PROCEDURES ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT ITEM 16B. CODE OF ETHICS ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACOUNTANT ITEM 16G. CORPORATE GOVERNANCE ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS GLOSSARY OF SELECTED TELECOMMUNICATIONS TERMS 3 INTRODUCTION As used herein, references to “we,” “our,” “us,” “Partner” or the “Company” are references to Partner Communications Company Ltd. and its wholly-owned subsidiaries, Partner Future Communications 2000 Ltd., Partner Land-Line Communications Solutions LLP and Partner Business Communications Solutions LLP (of which Partner Future Communications 2000 Ltd. serves as the general partner and the Company serves as the limited partner), and as of March 3, 2011 (the date of acquisition) 012 Smile Telecom Ltd., except as the context otherwise requires. In addition, references to our “financial statements” are to our consolidated financial statements, except as the context otherwise requires. In this document, references to “$,” “US$,” “US dollars”, “USD” and “dollars” are to United States dollars, and references to “NIS” and “shekels” are to New Israeli Shekels. We maintain our financial books and records in shekels. This annual report contains translations of NIS amounts into US dollars at specified rates solely for the convenience of the reader. No representation is made that the amounts referred to in this annual report as convenience translations could have been or could be converted from NIS into US dollars at these rates, at any particular rate or at all. The translations of NIS amounts into US dollars appearing throughout this annual report have been made at the exchange rate on December 31, 2010, of NIS 3.549 US$1.00 as published by the Bank of Israel, unless otherwise specified. See “Item 3A. Key Information – Selected Financial Data – Exchange Rate Data”. We have provided a glossary at the end of this document for certain technical terms and abbreviations used herein and in our industry. INTERNATIONAL FINANCIAL REPORTING STANDARDS Our financial statements included in this annual report are prepared in accordance with International Financial Reporting Standards (“IFRS”) published by the International Accounting Standards Board (“IASB”).See “Item 18. Financial Statements” and “Item 5A. Operating and Financial Review and Prospects – Operating Results”. FORWARD-LOOKING STATEMENTS This annual report includes forward-looking statements within the meaning of Section 27A of the US Securities Act of 1933, as amended, Section 21E of the US Securities Exchange Act of 1934, as amended, and the safe harbor provisions of the US Private Securities Litigation Reform Act of 1995. Words such as “believe,” “anticipate,” “expect,” “intend,” “seek,” “will,” “plan,” “could,” “may,” “project,” “goal,” “target” and similar expressions often identify forward-looking statements but are not the only way we identify these statements. All statements other than statements of historical fact included in this annual report, including the statements in the sections of this annual report entitled “Item 3D. Key Information – Risk Factors,” “Item 4. Information on the Company” and “Item 5. Operating and Financial Review and Prospects” and elsewhere in this annual report regarding our future performance, plans to increase revenues or margins or preserve or expand market share in existing or new markets, reduce expenses and any statements regarding other future events or our future prospects, are forward-looking statements. We have based these forward-looking statements on our current knowledge and our present beliefs and expectations regarding possible future events. These forward-looking statements are subject to risks, uncertainties and assumptions about Partner, consumer habits and preferences in cellular telephone usage, trends in the Israeli telecommunications industry in general, the impact of current global economic conditions and possible regulatory and legal developments. For a description of some of the risks we face, see “Item 3D. Key Information – Risk Factors,” “Item 4. Information on the Company,” “Item 5. Operating and Financial Review and Prospects,” “Item 8A. Consolidated Financial Statements and Other Financial Information – Legal and Administrative Proceedings” and “Item 11. Quantitative and Qualitative Disclosures about Market Risk”. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this annual report might not occur, and actual results may differ materially from the results anticipated. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 4 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION 3A. Selected Financial Data For the years ended December 31, 2008, 2009 and 2010, we have prepared our consolidated financial statements in accordance with the International Financial Reporting Standards (“IFRS”) published by the International Accounting Standards Board (“IASB”). On January 1, 2008, the transition date to IFRS, the Company adopted an exemption provided in IFRS1 which allows the Company to measure its property and equipment as of the transition date to IFRS at fair value, and to use this value as its deemed cost as of that date. The deemed cost was based upon an appraisal, performed by management with the assistance of independent appraisers. The appraisal was based on considering the different elements and components of the property and equipment, and assigning them the appropriate estimation of useful life and fair value. The fair value on January 1, 2008 of property and equipment was NIS 1,690 million. The tables below at and for the years ended December 31, 2008, 2009 and 2010, set forth selected consolidated financial data under IFRS. The selected financial information is derived from our consolidated financial statements, which have been audited by Kesselman & Kesselman, independentcertified public accountants in Israel and a member of PricewaterhouseCoopers International Limited.The audited consolidated financial statements at and for the years ended December31, 2008, 2009 and 2010, appear at the end of this report. The tables below at and for the years ended December 31, 2006,2007 and2008, set forth selected consolidated financial information under U.S. GAAP, which has been derived from our previously published audited consolidated financial statements at and for the years ending on such dates. 5 IFRS Year ended December 31, New Israeli Shekels in millions (except per share data) US$ in millions (1) Consolidated Statement of Income Data Revenues Cost of revenues Gross profit Selling and marketing Expenses General and administrative Expenses 86 Other income - Net 64 69 64 18 Operating profit Finance income 30 28 28 8 Finance expenses 59 Finance costs, net 51 Profit before income tax Income tax expenses Profit for the year Earnings per ordinary share and per ADS Basic: Diluted Weighted average number of shares outstanding (in thousands) Basic: Diluted: 6 IFRS Year ended December 31, New Israeli Shekels in millions (except per share data) US$ in millions (1) Other Financial Data Capital expenditures(2) EBITDA(3) Dividend per share (4) Capital reduction (4) - - Statement of Cash Flow Data Net cash provided by operating activities Net cash used in investing activities ) Net cash used in financing activities ) Balance Sheet Data (at year end) Current assets Non current assets Advance payment in respect of the acquisition of 012smile 30 8 Property and equipment License and other intangible assets Deferred income taxes 81 14 - - Derivative financial instruments - 4 - - Total assets Current liabilities (5) Long-term liabilities (5) Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity 7 US. GAAP Year ended December 31, New Israeli Shekels in millions (except per share data) Statement of Operations Data Revenues, net Services Equipment Cost of revenues Services Equipment Gross profit Selling and marketing Expenses General and administrative Expenses Operating profit Financial expenses, net Loss on impairment of investments in non-marketable securities - - - Income before tax Tax expenses Income before cumulative effect of a change in accounting Principles Cumulative effect, at beginning of year, of a change in accounting Principles 1 – - Net income for the year 8 US. GAAP Year ended December 31, New Israeli Shekels in millions (except per share data) Earnings per ordinary share and per ADS Basic: Before cumulative effect Cumulative effect - - Diluted: Before cumulative effect Cumulative effect - - Weighted average number of shares outstanding (in thousands) Basic: Diluted: Other Financial Data Capital expenditures (2) EBITDA(3) Dividend per share (4) Statement of Cash Flow Data Net cash provided by operating activities Net cash used in investing activities ) ) ) Net cash provided by used in financing activities ) ) ) Balance Sheet Data (at year end) Current assets Investments and long-term receivables Fixed assets, net License and deferred charges, net Deferred income taxes 76 94 Total assets Current liabilities (5) Long-term liabilities (5) Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity 9 The translations of NIS amounts into US dollars appearing throughout this annual report have been made at the exchange rate on December 31, 2010, of NIS 3.549 US$1.00 as published by the Bank of Israel, unless otherwise specified. See “Item 3A. Key Information – Selected Financial Data – Exchange Rate Data”. Capital Expenditure represents additions to property and equipment and computer software. EBITDA as reviewed by the Chief Operator Decision Maker (CODM), represents earnings before interest (finance costs, net), taxes, depreciation and amortization, as a measure of operating profit. EBITDA is not a financial measure under IFRS and may not be comparable to other similarly titled measures for other companies. EBITDA may not be indicative of the Company's historic operating results nor is it meant to be predictive of potential future results. For a reconciliation of EBITDA to Operating Cash flow, see below. The dividend per share was calculated in respect of the period for which it was announced.For the year 2010, the Company declared a final dividend on February 23, 2011 (with respect to the fourth quarter of 2010), which in the aggregate amounted to approximately NIS 1,217 million (US$ 343 million), or NIS 7.85 per share.Further, NIS 1,400 million (US$ 394 million) or NIS 9.04 per share was distributed to shareholders in March 2010 following the reduction of the shareholders’ equity as approved by the Courts (see "Item 5A.Operating Results- Capital Reduction"). See Notes 14, 15, and 16 to our consolidated financial statements for information regarding long-term liabilities and current maturities of long-term bank loans. 10 The tables below at and for the years ended December 31, 2008, 2009 and 2010, set forth selected consolidated financial data under IFRS. IFRS Year ended December 31, New Israeli Shekels in millions US $ in millions Reconciliation Between Operating Cash flow and EBITDA Net cash provided by operating activities Liability for employee rights upon retirement (5
